

Exhibit 10.2
 
POOLING AGREEMENT
 
THIS POOLING AGREEMENT (this “Agreement”) is made as of April 23, 2012, by and
among Sonesta International Hotels Corporation (“Manager”) and the parties
listed on Schedule A (each an “Owner” and collectively, “Owners”).
 
RECITALS:
 
Each Owner has entered into a Management Agreement with Manager (each a
“Management Agreement” and collectively, the “Management Agreements”) with
respect to the real estate and personal property described in Schedule B
opposite such Owner’s name which is operated as a full service or a limited
service hotel (each a “Hotel” and collectively, the “Hotels”), which Management
Agreements are listed on Schedule C.
 
The parties desire that working capital of each of the Hotels and all revenues
from operation of each of the Hotels be pooled for purposes of paying operating
expenses of the Hotels, fees and other amounts due to Manager and Owners.
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I
DEFINED TERMS
 
1.01.                     Definitions.  Capitalized terms used, but not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Management Agreements. The following capitalized terms as used in this
Agreement shall have the meanings set forth below:
 
“Additional Hotel” is defined in Section 7.01.
 
“Additional Owner” is defined in Section 7.01.
 
“Agreement” is defined in the Preamble.
 
“Aggregate Additional Manager Advances” means the sum of Additional Manager
Advances under all Management Agreements.
 
“Aggregate Annual Operating Statement” is defined in Article IV.
 
“Aggregate Base Management Fee” means an amount equal to 3% of the Aggregate
Gross Revenues attributable to full service Hotels and 5% of the Aggregate Gross
Revenues attributable to limited service Hotels.
 
“Aggregate Deductions” means the sum of Deductions of the Hotels.
 
“Aggregate Gross Room Revenues” mean the sum of Gross Room Revenues of the
Hotels.


“Aggregate Gross Revenues” means the sum of Gross Revenues of the Hotels.


  “Aggregate Incentive Management Fee” means with respect to each Year or
portion thereof, an amount equal to twenty percent (20%) of Aggregate Operating
Profit remaining after deducting amounts paid or payable in respect of Aggregate
Owner’s Priority Return and Aggregate Reimbursable Advances for such Year;
provided that for purposes of determining the Aggregate Incentive Management
Fee, Aggregate Operating Profit shall be determined based upon ninety-five
percent (95%) of Aggregate Gross Revenues.
 


1



--------------------------------------------------------------------------------




“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Hotels.
 
“Aggregate Monthly Statement” is defined in Article IV.
 
“Aggregate Operating Profit” means an amount equal to Aggregate Gross Revenues
less Aggregate Deductions.
 
“Aggregate Owner Advances” means the sum of Owner Advances under all Management
Agreements.
 
“Aggregate Owner’s Priority” means, for each Year or portion thereof, an amount
equal to eight percent (8%) of Aggregate Invested Capital.
 
“Aggregate Owner’s Residual Payment” means with respect to each Year or portion
thereof, an amount equal to Aggregate Operating Profit remaining after deducting
amounts paid or payable in respect of Aggregate Owner’s Priority, Aggregate
Reimbursable Advances and the Aggregate Incentive Management Fee for such Year.
 
“Aggregate Reservation Fee” means for each Year or portion thereof, an amount
equal to one and one-half percent (1.5%) of Aggregate Gross Room Revenues.
 
“Aggregate Reimbursable Advances” means the sum of Reimbursable Advances of the
Hotels.
 
“Aggregate System Fee” means with respect to each Year or portion thereof, an
amount equal to one and one-half percent (1.5%) of Aggregate Gross Revenues.
 
“Hotel” and “Hotels” is defined in the Recitals.
 
“Landlord(s)” means the owner of the Hotel(s) set forth on Exhibit B.
 
“Management Agreement” and “Management Agreements” is defined in the Recitals.
 
“Manager” is defined in the Preamble.
 
“Marketing Party” is defined in Section 5.01.
 
“Non-Economic Hotel” is defined in Section 5.01.
 
“Non-Marketing Party” is defined in Section 5.02.
 
“Owner” and “Owners” are defined in the Preamble.
 
ARTICLE II
GENERAL
 
The parties agree that so long as a Hotel is subject to this Agreement, all
Working Capital and all Gross Revenues of such Hotel shall be pooled pursuant to
this Agreement and disbursed to pay all Aggregate Disbursements, fees and other
amounts due Manager and Owners (not including amounts due pursuant to
Section 11.20 of the Management Agreements) with respect to the Hotels and that
the corresponding provisions of each Management Agreement shall be superseded as
provided in Section 3.03.  The parties further agree that (a) if Manager gives a
notice of non-renewal of the Term with respect to any Hotel, it shall be deemed
to be a notice of non-renewal of the Term with respect to all the Hotels and
(b) if Owner gives notice of termination of any Management Agreement without
cause pursuant to Section 2.02 1. of the Management Agreements, or upon a Change
in Control of Manager pursuant to Section 2.02 4. of the Management Agreements,
or if Manager gives notice of termination of any Management Agreement upon a
Change in Control of Owner pursuant to Section 2.02


2



--------------------------------------------------------------------------------




3. of the Management Agreements, in any such case, it shall be deemed to be a
notice of termination with respect to all Management Agreements.
 
ARTICLE III
PRIORITIES FOR
DISTRIBUTION OF AGGREGATE GROSS REVENUES
 
3.01.                     Priorities for Distribution of Aggregate Gross
Revenues.  Aggregate Gross Revenues shall be distributed in the following order
of priority:
 
A.                                    First, to pay all Aggregate Deductions
(excluding the Aggregate Base Management Fee, the Aggregate Reservation Fee and
the Aggregate System Fee);
 
B.                                    Second, to Manager, an amount equal to the
Aggregate Base Management Fee, the Aggregate Reservation Fee and the Aggregate
System Fee;
 
C.                                    Third, to Owners, an amount equal to
Aggregate Owner’s Priority;


D.                                    Fourth, pari passu, to (i) Owners, in an
amount necessary to reimburse Owners for all Aggregate Owner Advances which have
not yet been repaid pursuant to this Section 3.01, and (ii) to Manager, in an
amount necessary to reimburse Manager for all Aggregate Additional Manager
Advances which have not yet been repaid pursuant to this Section 3.01.  If at
any time the amounts available for distribution to Owners and Manager pursuant
to this Section 3.01 are insufficient (a) to repay all outstanding Aggregate
Owner Advances, and (b) all outstanding Aggregate Additional Manager Advances,
then Owner and Manager shall be paid from such amounts the amount obtained by
multiplying a number equal to the amount of the funds available for distribution
by a fraction, the numerator of which is the sum of all outstanding Aggregate
Owner Advances, or all outstanding Aggregate Additional Manager Advances, as the
case may be, and the denominator of which is the sum of all outstanding
Aggregate Owner Advances plus the sum of all outstanding Aggregate Additional
Manager Advances;
 
E.                                     Fifth, to Manager, an amount equal to the
Aggregate Incentive Management Fee;
 
F.                                      Finally, to Owners, the Aggregate
Owner’s Residual Payment.
 
3.02.                     Timing of Payments.  Payment of the Aggregate
Deductions, excluding the Aggregate Base Management Fee, the Aggregate
Reservation Fee and the Aggregate System Fee, shall be made in the ordinary
course of business.  The Aggregate Base Management Fee, the Aggregate
Reservation Fee and the Aggregate System Fee shall be paid on the last Business
Day of each calendar month, in arrears, based upon the prior month’s Aggregate
Gross Revenues or Aggregate Gross Room Revenues, as the case may be, as
reflected in the Aggregate Monthly Statement for such prior month.  The
Aggregate Owner’s Priority shall be paid on the last Business Day of each
calendar month, in arrears, in equal monthly installments, based upon Aggregate
Invested Capital most recently reported to Manager by Owners.  If any
installment of the Aggregate Base Management Fee, the Aggregate Reservation Fee,
the Aggregate System Fee or the Aggregate Owner Priority is not paid when due,
it shall accrue interest at the Interest Rate. The Aggregate Incentive Fee and
Aggregate Owner’s Residual Payment shall be paid on the last Business Day of the
calendar month following the calendar quarter to which such Aggregate Incentive
Fee and/or Aggregate Owner’s Residual Payment relates, in arrears, based upon
the year-to-date Aggregate Operating Profit as reflected in the Aggregate
Monthly Statement for the last calendar month of such calendar quarter and shall
be adjusted, after the first calendar quarter, to reflect distributions for
prior calendar quarters.  Additional adjustments to all payments will be made on
an annual basis based upon the Aggregate Annual Operating Statement for the Year
and any audit conducted pursuant to Section 4.02 of the Management Agreements.
 
If the portion of Aggregate Gross Revenues to be distributed to Manager or Owner
pursuant to Section 3.01 is insufficient to pay amounts then due in full, any
amounts left unpaid shall be paid from and to the extent of Aggregate Gross
Revenues available therefor at the time distributions are made in successive
calendar months until such amounts are paid in full, together with interest
thereon, if applicable, and such payments shall be made from


3



--------------------------------------------------------------------------------




such available Aggregate Gross Revenues in the same order of priority as other
payments made on account of such items in successive calendar months.
 
Calculations and payments of the fees and other payments in Section 3.01 and
distributions of Aggregate Gross Revenues within a Year shall be accounted for
cumulatively within a Year, but shall not be cumulative from one Year to the
next.  Calculations and payments of Aggregate Reimbursable Advances shall be
accounted for cumulatively within a Year, and shall be cumulative from one Year
to the next.
 
The Aggregate Owner’s Priority and Aggregate Owner’s Residual Payment shall be
allocated among Owners as the Owners shall determine in their sole discretion
and Manager shall have no responsibility or liability in connection therewith.
 
3.03.                     Relationship with Management Agreements.  For as long
as this Agreement is in effect with respect to a Hotel, the provisions of
Section 3.01 and 3.02 shall supersede Sections 3.02 and 3.03 of the Management
Agreement then in effect with the applicable Hotel.
 
ARTICLE IV
FINANCIAL STATEMENTS
 
Manager shall prepare and deliver the following financial statements to the
Owners:
 
(a)                            Within twenty (20) days after the close of each
calendar month, Manager shall deliver an accounting to Owner showing Aggregate
Gross Revenues, Aggregate Gross Room Revenues, occupancy percentage and average
daily rate, Aggregate Deductions, Aggregate Operating Profit, and applications
and distributions thereof for the preceding calendar month and year-to-date
(“Aggregate Monthly Statement”).
 
(b)                            Within sixty (60) days after the end of each
Year, Manager shall deliver to Owner and Landlord a statement (the “Aggregate
Annual Operating Statement”) in reasonable detail summarizing the operations of
the Hotels for the immediately preceding Year and an Officer’s Certificate
setting forth the totals of Aggregate Gross Revenues, Aggregate Deductions, and
the calculation of the Aggregate Incentive Management Fee and Aggregate Owner’s
Residual Payment for the preceding Year and certifying that such Aggregate
Annual Operating Statement is true and correct.  Manager and Owner shall, within
ten (10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Aggregate Monthly Statements and
the Aggregate Annual Operating Statement.  Any payments shall be made together
with interest at the Interest Rate from the date such amounts were due or paid,
as the case may be, until paid or repaid.  The Aggregate Annual Operating
Statement shall be controlling over the Aggregate Monthly Statements and shall
be final, subject to adjustments required as a result of an audit requested by
Owner or Landlord pursuant to Section 4.02.B of the Management Agreements.
 
(c)                             Manager shall also prepare and deliver such
other statements or reports as any Owner may, from time to time, reasonably
request.
 
The financial statements delivered pursuant to this Article IV are in addition
to any financial statements required to be prepared and delivered pursuant to
the Management Agreements.
 
ARTICLE V
NON-ECONOMIC HOTELS
 
5.01.                     Non-Economic Hotels.  If the Gross Revenues of any
Hotel are insufficient to pay the Owner’s Priority for such Hotel in full during
any two (2) out of four (4) consecutive Years, each of Manager and the relevant
Owner shall, upon thirty (30) days notice to the other, be entitled to designate
such Hotel a “Non-Economic Hotel.”  Notwithstanding the foregoing, Manager and
Owners shall not be entitled to designate Hotels for which the Invested Capital
in the aggregate would exceed twenty percent (20%) of Aggregate Invested Capital
and further provided for purposes of this Section 5.01 only, Aggregate Invested
Capital shall be determined without giving effect to the


4



--------------------------------------------------------------------------------




termination of the Management Agreement of a Non-Economic Hotel and without
reduction for proceeds from the sale, or deemed sale, of any Non-Economic Hotel.
 
The party designating a Hotel as a Non-Economic Hotel (“Marketing Party”) shall
market such Non-Economic Hotel for sale and any costs incurred by the Marketing
Party or any other Person in connection with such marketing activities and the
sale of such Hotel shall be paid out of the net proceeds of such sale.  The
relevant Owner, Landlord and Manager, as the case may be, shall cooperate with
the Marketing Party in compiling any relevant information, preparing marketing
materials and otherwise in connection with the sale of a Non-Economic Hotel.
 
5.02.                     Sale Process.  If a Non-Economic Hotel is marketed for
sale in accordance with Section 5.01 and the Marketing Party receives an offer
therefor which it wishes to accept on behalf of the relevant Owner and relevant
Landlord, the Marketing Party shall give the relevant Owner, or the Manager, as
the case may be (the “Non-Marketing Party”), prompt notice thereof, which notice
shall include a copy of the offer and any other information reasonably requested
by the non-Marketing Party.  If Manager is the Non-Marketing Party, Manager
shall have a right of first refusal to purchase such Non-Economic Hotel on the
terms of the offer by notice given to the Marketing Party within seven
(7) Business Days after receipt of such notice and other information from the
Marketing Party.  If an Owner is the Non-Marketing Party, such Owner, on behalf
of the relevant Landlord, may reject the offer by notice given to the Marketing
Party within seven (7) Business Days after receipt of such notice and other
information from the Marketing Party, in which event the Non-Economic Hotel
shall be deemed to have been sold to the relevant Landlord on the date, at the
price and on the other terms contained in the offer.  If a Non-Economic Hotel is
sold to a third party or deemed to have been sold to the relevant Landlord, in
each case pursuant to such offer, effective as of the date of sale or deemed
sale: (i) the Management Agreement shall terminate with respect to such
Non-Economic Hotel; (ii) the Aggregate Invested Capital shall be reduced by an
amount equal to the net proceeds of sale after reduction for the costs and
expenses of the relevant Landlord, relevant Owner and/or Manager (or, in the
case of a deemed sale, the net proceeds of sale determined by reference to such
offer, after reduction for any amounts actually expended and any amounts which
would reasonably have been expected to have been expended if the sale had been
consummated, by the relevant Owner, relevant Landlord and/or Manager).  If the
reduction of Aggregate Invested Capital is less than the Invested Capital of the
Non-Economic Hotel sold or deemed sold, the difference shall be proportionately
reallocated to the Invested Capital of the remaining Hotels.
 
ARTICLE VI
ACCOUNTS
 
All Working Capital and all Gross Revenues of each of the Hotels may be pooled
and deposited in one or more bank accounts in the name(s) of Owners designated
by Manager, which accounts may, except as required by any Mortgage and related
loan documentation or applicable law, be commingled accounts containing other
funds owned by or managed by Manager.  Manager shall be authorized to access the
accounts without the approval of Owners, subject to any limitation on the
maximum amount of any check, if any, established between Manager and Owners as
part of the Annual Operating Projections.  One or more Owners shall be a
signatory on all accounts maintained with respect to the Hotel, and Owners shall
have the right to require that one or more Owner’s signature be required on all
checks/withdrawals after the occurrence of an Event of Default by Manager.  The
Owners shall provide such instructions to the applicable bank(s) as are
necessary to permit Manager to implement the Manager’s rights and obligations
under this Agreement.  The failure of any Owner to provide such instructions
shall relieve Manager of its obligations hereunder until such time as such
failure is cured.
 
ARTICLE VII
ADDITION AND REMOVAL OF HOTELS
 
7.01.                     Addition of Hotels.  At any time and from time to
time, Manager and any Owner or any Affiliate of an Owner (an “Additional Owner”)
which enters into a management agreement with Manager for the operation of an
additional Hotel (an “Additional Hotel”), the Additional Owner may become a
party to this Agreement by signing an accession agreement confirming the
applicability of this Agreement to such Additional Hotel.  If an Additional
Hotel is made subject to this Agreement other than on the first day of a
calendar month, the parties shall include


5



--------------------------------------------------------------------------------




such prorated amounts of the Gross Revenues and Deductions (and other amounts as
may be necessary) applicable to the Additional Hotel for such calendar month, as
mutually agreed in their reasonable judgment, in the calculation of Aggregate
Gross Revenues and Aggregate Deductions (and other amounts as may be necessary)
for the calendar month in which the Additional Hotel became subject to this
Agreement and shall make any other prorations, adjustments, allocations and
changes required.  Additionally, any amounts held as Working Capital for the
Additional Hotel or to fund capital expenditures, if any, shall be held by
Manager under this Agreement.
 
7.02.                     Removal of Hotels.  From and after the date of
termination of any Management Agreement, the Hotel managed thereunder shall no
longer be subject to this Agreement.  If the termination occurs on a day other
than the last day of a calendar month, the parties shall exclude such prorated
amounts of the Gross Revenues and Deduction (and other amounts as may be
necessary) applicable to such Hotel for such calendar month, as mutually agreed
in their reasonable judgment, in the calculation of Aggregate Gross Revenues and
Aggregate Deductions (and other amounts as may be necessary) for the calendar
month in which the termination occurred.  Additionally, the relevant Owner and
Manager, both acting reasonably, shall mutually agree to the portion of the
Aggregate Working Capital and Aggregate Gross Revenues allocable to the Hotel
being removed from this Agreement and the amount of the Aggregate Working
Capital, Aggregate Gross Revenues so allocated and any amounts held to fund
capital expenditures, shall be remitted to the relevant Owner and the relevant
Owner and Manager shall make any other prorations, adjustments, allocations and
changes required.
 
ARTICLE VIII
TERM AND TERMINATION
 
8.01.                     Term.  This Agreement shall continue and remain in
effect indefinitely unless terminated pursuant to Section 8.02.
 
8.02.                     Termination.  This Agreement may be terminated as
follows:
 
(a)                            By the mutual consent of Manager and Owners which
are parties to this Agreement.
 
(b)                            Automatically, if all Management Agreements
terminate or expire for any reason.
 
(c)                             By Manager, if any or all Owners do not cure a
material breach of this Agreement by any Owner or Landlord within thirty (30)
days of written notice of such breach from Manager and if such breach is not
cured, it shall be an Owner Event of Default under the Management Agreements.
 
(d)                            By Owners, if Manager does not cure a material
breach of this Agreement by Manager within thirty (30) days of written notice of
such breach from any Owner and if such breach is not cured, it shall be a
Manager Event of Default under the Management Agreements.
 
8.03.                     Effect of Termination.  Upon the termination of this
Agreement, except as otherwise provided in Section 2.02.1. or 9.04.B. of the
Management Agreements, Manager shall be compensated for its services only
through the date of termination and all amounts remaining in any accounts
maintained by Manager pursuant to Article VI, after payment of such amounts as
may be due to Manager hereunder, shall be distributed to Owners. 
Notwithstanding the foregoing, upon the termination of any single Management
Agreement, pooled funds shall be allocated as described in Section 7.02.
 
8.04.                     Survival.  The following Sections of this Agreement
shall survive the termination of this Agreement:  8.03 and Article IX.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
9.01.                     Notices.  All notices, demands, consents, approvals,
and requests given by any party to another party hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon


6



--------------------------------------------------------------------------------




confirmation of receipt when transmitted by facsimile transmission, or on the
next business day if transmitted by nationally recognized overnight courier, to
the parties at the following addresses:
 
To Owners:
 
Cambridge TRS, Inc.
Two Newton Place
225 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 
To Manager:
 
Sonesta International Hotels Corporation
Two Newton Place
225 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 
9.02.                     Applicable Law; Arbitration.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of the
Commonwealth of Massachusetts, with regard to its “choice of law” rules.  Any
“Dispute” (as such term is defined in the Management Agreements) under this
Agreement shall be resolved through final and binding arbitration conducted in
accordance with the procedures and with the effect of, arbitration as provided
for in the Management Agreements.
 
9.03.                     Severability.  If any term or provision of this
Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.
 
9.04.                     Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words herein shall include the masculine,
feminine, and neuter, and the number of all words herein shall include the
singular and plural.
 
9.05.                     Headings and Interpretation.  The descriptive headings
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  References to
“Section” in this Agreement shall be a reference to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
“without limitation.”   The words “hereof,” “herein,” “hereby,” and “hereunder,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision unless otherwise indicated.  The word “or” shall not be
exclusive.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting.
 
9.06.                     Confidentiality of Information.  Any information
exchanged between the Manager and each Owner pursuant to the terms and
conditions of this Agreement shall be subject to Section 11.07 of the Management
Agreements.
 
9.07.                     Assignment.  Neither Manager nor any Owner may assign
its rights and obligations under this Agreement to any other Person without the
prior written consent of the other parties.
 


7



--------------------------------------------------------------------------------




9.08.                     Entire Agreement; Construction; Amendment.  With
respect to the subject matter hereof, this Agreement supersedes all previous
contracts and understandings between the parties and constitutes the entire
Agreement between the parties with respect to the subject matter hereof. 
Accordingly, in the event of any conflict between the provisions of this
Agreement and the Management Agreements, the provisions of this Agreement shall
control, and the provisions of the Management Agreements are deemed amended and
modified, in each case as required to give effect to the intent of the parties
in this Agreement.  All other terms and conditions of the Management Agreements
shall remain in full force and effect; provided that, to the extent that
compliance with this Agreement shall cause a default, breach or other violation
of the Management Agreement by one party, the other party waives any right of
termination, indemnity, arbitration or otherwise under the Management Agreement
related to that specific default, breach or other violations, to the extent
caused by compliance with this Agreement.  This Agreement may not be modified,
altered or amended in any manner except by an amendment in writing, duly
executed by the parties hereto.
 
9.09.                     Third Party Beneficiaries.  The terms and conditions
of this Agreement shall inure to the benefit of, and be binding upon, the
respective successors, heirs, legal representatives or permitted assigns of each
of the parties hereto and except for Landlord(s), which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
 
[Signatures begin on the following page.]
 




8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.
 
 
SONESTA INTERNATIONAL HOTELS CORPORATION
 
 
 
 
 
By:
/s/ William J. Sheehan
 
 
William J. Sheehan
 
 
Chairman and Chief Executive Officer
 
 
 
 
 
 
 
CAMBRIDGE TRS, INC.
 
 
 
 
 
By:
/s/ John G. Murray
 
 
John G. Murray
 
 
President and Chief Operating Officer

 
 




9



--------------------------------------------------------------------------------





Schedule A
 
Owners
 
Cambridge TRS, Inc.







--------------------------------------------------------------------------------





Schedule B
 
(amended and restated as of June 2, 2017)
 
Hotels
 
Owner
Hotel
Landlord
Cambridge TRS, Inc.
Royal Sonesta Cambridge
40 Edwin Land Boulevard
Cambridge, MA 02142
(effective January 31, 2012)
HPT Cambridge LLC
 
Sonesta Hilton Head Resort
130 Shipyard Drive
Hilton Head, SC 29928
(effective April 27, 2012)


HPT IHG-2 Properties Trust


 
Royal Sonesta Harbor Court Baltimore
550 Light Street
Baltimore, MD
(effective May 31, 2012)


Harbor Court Associates, LLC


 
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
(effective June 12, 2012) 

HPT IHG-2 Properties Trust


 
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
(effective June 18, 2012)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
(effective July 9, 2012)
HPT IHG-2 Properties Trust
 
Royal Sonesta Houston Hotel
2222 West Loop South
Houston, TX
(effective July 16, 2012)


HPT IHG-2 Properties Trust






--------------------------------------------------------------------------------






 
Sonesta ES Suites Andover
4 Technology Drive
Andover, MA
(effective July 25, 2012)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ
(effective July 30, 2012)


HPT IHG-2 Properties Trust
 
Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ
(effective August 1, 2012)


HPT IHG-2 Properties Trust
 
Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ
(effective August 3, 2012)


HPT IHG-2 Properties Trust
 
Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA
(effective August 6, 2012)


HPT IHG-2 Properties Trust
 
Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH
(effective August 11, 2012)
HPTMI Properties Trust
 
Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ
(effective August 11, 2012)


HPTMI Properties Trust
 
Sonesta ES Suites Houston
5190 Hidalgo Street
Houston, TX
(effective August 13, 2012)


HPT IHG-2 Properties Trust
 
Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD
(effective August 14, 2012)
HPT IHG-2 Properties Trust






--------------------------------------------------------------------------------






 
Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC
(effective August 16, 2012)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Atlanta
760 Mt. Vernon Highway, N.E.
Atlanta, GA
(effective August 20, 2012)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO
(effective August 22, 2012)
HPT IHG-2 Properties Trust
 
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
(effective May 17, 2013)


HPT Cambridge LLC
 
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA 70130
(effective June 28, 2013)


Royal Sonesta, Inc.
 
Sonesta Fort Lauderdale
999 North Fort Lauderdale Beach Boulevard
Fort Lauderdale, FL
(effective May 30, 2014)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Tucson
6477 East Speedway Boulevard Tucson, AZ
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard Colorado Springs, CO
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick - Princeton, NJ
(effective July 23, 2015)
HPT IHG-2 Properties Trust






--------------------------------------------------------------------------------




 
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Cinncinati
2670 Kemper Road
Sharonville, OH
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue Oklahoma City, OK
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
(effective July 23, 2015)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Cleveland Airport
1725 Rosbough Drive
Middleburg Heights, OH
(effective February 1, 2016)
HPT IHG-2 Properties Trust
 
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
(effective February 1, 2016)
HPT IHG-2 Properties Trust
 
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
(effective December 5, 2016)
HPT IHG-2 Properties Trust
 
Royal Sonesta Chase Park Plaza
212-232 Kingshighway 
Boulevard
St. Louis, MO
(effective June 2, 2017)
HPT IHG-2 Properties Trust










--------------------------------------------------------------------------------





Schedule C
 
(amended and restated as of June 2, 2017)
 
Management Agreements
 
Management Agreement between Sonesta Acquisition Corp. (now known as Sonesta
International Hotels Corporation) and Cambridge TRS, Inc., dated as of January
31, 2012.
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of April 23, 2012 (effective April 27, 2012).
(Hilton Head, SC)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of May 31, 2012. (Baltimore, MD)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of June 12, 2012. (Burlington, MA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of June 18, 2012. (Philadelphia, PA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 6, 2012 (effective July 9, 2012).
(Orlando, FL).
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 16, 2012 (effective July 16, 2012).
(Houston, TX)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 25, 2012 (effective July 25, 2012).
(Andover, MA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 27, 2012 (effective August 6, 2012).
(Malvern, PA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012 (effective July 30, 2012).
(Parsippany, NJ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012 (effective August 1, 2012).
(Somerset, NJ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012 (effective August 3, 2012).
(Princeton, NJ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 11, 2012).
(Dublin, OH)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 11, 2012).
(Flagstaff, AZ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 13, 2012).
(Houston, TX)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 14, 2012).
(Columbia, MD)





--------------------------------------------------------------------------------




Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 16, 2012).
(Charlotte, NC)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 20, 2012).
(Atlanta, GA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of August 6, 2012 (effective August 22, 2012).
(St. Louis, MO)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of February 21, 2013 (effective May 17, 2013).
(Duluth, GA)
Amended and Restated Management Agreement between Sonesta International Hotels
Corporation and Cambridge TRS, Inc., dated as of June 28, 2013. (New Orleans,
LA)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of May 30, 2014 (effective May 30, 2014). (Fort
Lauderdale, FL)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Tucson, AZ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Colorado Springs, CO)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Minneapolis, MN)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Omaha, NE)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Princeton, NJ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Somers Point, NJ)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Cincinnati, OH)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Oklahoma City, OK)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 23, 2015 (effective July 23, 2015).
(Burlington, VT)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of February 1, 2016 (effective February 1, 2016).
(Middleburg Heights, OH)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of February 1, 2016 (effective February 1, 2016).
(Westlake, OH)
Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of December 5, 2016 (effective December 5, 2016).
(Milpitas, CA)





--------------------------------------------------------------------------------




Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of June 2, 2017 (effective June 2, 2017). (St.
Louis, MO)





